      Case 1:19-cv-12440-MBB Document 21 Filed 04/30/20 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


THEODORE J. FOLKMAN,
            Plaintiff,



          v.                                           CIVIL ACTION NO.
                                                       19-12440-MBB


U.S. DEPARTMENT OF STATE,
            Defendant.

                            FINAL JUDGMENT

                            April 30, 2020


BOWLER, U.S.M.J.

     In light of the parties’ settlement (Docket Entry # 19), it

is ORDERED and ADJUDGED that this action be DISMISSED with

prejudice subject to the right of either party to move within

thirty days, for good cause shown, to reopen the case for further
proceedings.



                                /s/ Marianne B. Bowler
                                MARIANNE B. BOWLER
                                United States Magistrate Judge
